MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                            Sep 10 2020, 8:10 am

court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Terry Tripp,                                             September 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1017
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark T.
Appellee-Plaintiff                                       Rothenberg, Judge
                                                         Trial Court Cause No.
                                                         49G02-1808-F4-28855



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1017 | September 10, 2020             Page 1 of 6
[1]   Terry Tripp appeals the sentence imposed by the trial court after Tripp pleaded

      guilty to Level 5 felony burglary and admitted to being an habitual offender.

      Tripp argues that the sentence imposed by the trial court is inappropriate in

      light of the nature of the offense and his character. Finding that the sentence is

      not inappropriate, we affirm.


                                                     Facts
[2]   On August 28, 2018, Tripp burglarized Dennis Taylor’s home. Tripp ensured

      that no one was home by knocking on the door multiple times. Then he kicked

      open the door and entered. A neighbor called 911. Once inside, Tripp

      collected tools and other items and stacked them near the front door to steal.

      Police officers arrived and arrested Tripp. Taylor later confirmed that he did

      not know Tripp and had not given him permission to enter the residence.


[3]   On August 29, 2018, the State charged Tripp with Level 4 felony burglary and

      Class A misdemeanor attempted theft. The State later amended the charging

      information to reduce the burglary charge to a Level 5 felony. On December 6,

      2018, Tripp agreed to plead guilty to Level 5 felony attempted burglary and to

      admit to being an habitual offender in exchange for the dismissal of the

      attempted theft count.


[4]   On December 21, 2018, the trial court imposed an aggregate ten-year sentence.

      Tripp appealed, and this Court remanded so that the trial court could clarify the

      sentence. Tripp v. State, No. 19A-CR-198 (Ind. Ct. App. Sept. 30, 2019).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1017 | September 10, 2020   Page 2 of 6
[5]   On remand, the trial court held a new sentencing hearing on December 13,

      2019. The trial court imposed a sentence of six years for burglary, with four

      years suspended to probation and two years executed, and enhanced that

      sentence by four years for Tripp’s habitual offender status. Thus, Tripp’s

      aggregate sentence is ten years, with six years executed and four years

      suspended. Tripp now appeals.


                                   Discussion and Decision
[6]   Tripp argues that the sentence imposed by the trial court is inappropriate in

      light of the nature of the offense and his character pursuant to Indiana

      Appellate Rule 7(B). We must “conduct [this] review with substantial

      deference and give ‘due consideration’ to the trial court’s decision—since the

      ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

      achieve a perceived ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292

      (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

      (internal citations omitted).


[7]   Tripp pleaded guilty to a Level 5 felony, for which he faced a sentence of one to

      six years, with an advisory term of three years. Ind. Code § 35-50-2-6(b). The

      trial court imposed the maximum six-year term but ordered that four of those

      years be suspended to probation. Tripp also admitted to being an habitual

      offender, meaning that he faced a fixed, nonsuspendible sentence enhancement

      of two to six years imprisonment. I.C. § 35-50-2-8(i). The trial court enhanced

      the underlying sentence by four years for Tripp’s habitual offender status.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1017 | September 10, 2020   Page 3 of 6
       Therefore, Tripp received an aggregate ten-year sentence, with four of those

       years suspended to probation.


[8]    With respect to the nature of the offense, Tripp went to the home of a person he

       did not know, ensured no one was there, kicked in the front door, entered, and

       prepared to take items from inside. The only reason he did not actually take the

       items was because a neighbor had seen him entering the residence and called

       911.


[9]    With respect to Tripp’s character, we note that he has a lengthy and relevant

       criminal history. He has been arrested eleven times and amassed two

       misdemeanor and seven felony convictions. This is his fifth burglary

       conviction. All his offenses appear to be drug-related or property-related—and

       he admits that the property-related offenses were intended to support his drug

       habit. He has had the benefit of community supervision, suspended sentences,

       short prison sentences, and longer prison sentences. He has violated probation

       multiple times.


[10]   We must also note that Tripp (who was forty-three at the time of the second

       sentencing hearing) has had a very difficult life, dating back to childhood. His

       parents were both addicts and he shuffled between the homes of relatives for

       most of his young life. He experienced poverty and mental, physical, and

       sexual abuse. He has been diagnosed with multiple mental illnesses, including

       post-traumatic stress disorder, major depressive disorder, anxiety, and bipolar

       disorder. He has been suicidal at times and has attempted suicide at least twice.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1017 | September 10, 2020   Page 4 of 6
[11]   He began drinking alcohol and smoking marijuana on a regular basis when he

       was thirteen. He began using cocaine in his early twenties, and eventually

       replaced cocaine with heroin and methamphetamine. At the time of the instant

       offense, he was homeless and struggling to pay his bills or find enough money

       for food. He has not voluntarily sought out treatment for his substance abuse

       issues and has only attended drug treatment twice—both times, treatment was

       court-ordered.


[12]   Tripp pleaded guilty and, though he received a benefit for his guilty plea—the

       dismissal of the Class A misdemeanor attempted theft charge—it was not a

       substantial one. He has expressed genuine remorse and takes full responsibility

       for his actions.


[13]   The trial court imposed an aggregate ten-year sentence, which includes a

       maximum six-year term for the burglary conviction. Given this record, a more

       lenient sentence would have been appropriate. But that does not render this

       sentence inappropriate, particularly given that four of the ten years are

       suspended to probation. Furthermore, the trial court recommended Tripp for

       the Purposeful Incarceration program and indicated that it would consider

       modifying a portion of Tripp’s sentence if he successfully completed the

       program. Under these circumstances, we find that the sentence is not

       inappropriate in light of the nature of the offense and Tripp’s character.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1017 | September 10, 2020   Page 5 of 6
[14]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1017 | September 10, 2020   Page 6 of 6